*819Concurring Opinion by
Senior Judge McCLOSKEY.
I concur in the result reached by the majority. However, I write separately to express my disagreement with the underlying conduct of the Berks County Commissioners in this case. Judith Kraines, the County Controller, was a valid member of the County’s salary board and was entitled to vote on salary issues. Prior to a salary board meeting to vote on salary increases for County employees, the Director of Personnel provided Ms. Kraines with a packet of information containing specific salary recommendations from various department heads for increases above the standard 3.25% increase for a select number of employees.
Ms. Kraines thereafter requested copies of personnel evaluations and goal reports of these selected employees so that she could make an informed vote with respect to the requested increases. I believe that Ms. Kraines, as a member of the salary board, was entitled to review such information. By denying her access to this information, the County Commissioners rendered Ms. Kraines unable to provide an intelligent and informed vote. Admittedly, Ms. Kraines chose an improper course of conduct by abstaining from the vote at the salary board meeting and thereafter refusing to issue paychecks at the increased amount. Hence, my concurrence in the result reached by the majority. Nevertheless, I feel compelled to state that my concurrence in the majority opinion in no way sanctions the actions of the County Commissioners in refusing to provide Ms. Kraines with the desired information.